Citation Nr: 0728479	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  02-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for erectile 
dysfunction. 

3.  Entitlement to special monthly compensation for loss of a 
creative organ.

4.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

5.  Entitlement to service connection for coronary artery 
disease with status post myocardial infarction as secondary 
to the service connected diabetes mellitus type II.

6.  Entitlement to service connection for peripheral vascular 
disease, peripheral neuropathy, and diabetic nephropathy as 
secondary to service-connected diabetes mellitus type II.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia. The RO, in pertinent part, 
granted service connection for PTSD and assigned an initial 
30 percent disability rating effective July 3, 2000.  

In a February 2001 decision, the RO changed the effective 
date to June 30, 2000, and continued the 30 percent rating.  
A notice of disagreement (NOD) as to the assigned evaluation 
was received in August 2001. The veteran's request for an RO 
hearing was informally resolved in September 2002.  A 
statement of the case (SOC) was issued in April 2002, and a 
substantive appeal was received from the veteran later that 
month.

The veteran appeared at a video conference hearing in May 
2007 before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7101(c) (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

A November 2004 rating decision denied entitlement to service 
connection for rheumatoid arthritis, and the veteran 
submitted a timely NOD in February 2005.  An SOC was issued 
in January 2006.  See 38 C.F.R. §§ 19.26, 19.29 (2006).  The 
veteran confirmed knowledge of the SOC, as well as the fact 
that he had not submitted a substantive appeal to perfect an 
appeal of that issue, and that the time to do so had expired.  
Transcript, p. 16.  Thus, that issue is not in an appellate 
status and is not before the Board for appellate review.  See 
38 C.F.R. §§ 20.200, 20.201 (2006).

In January 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development, including the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  The RO completed the additional 
development, continued the currently assigned 30 percent 
rating, and returned the case to the Board for further 
appellate review.

The veteran submitted additional evidence in June 2007, for 
which he waived initial RO review and consideration.  In 
light of his waiver, the Board may properly consider the 
evidence in this review.  See 38 C.F.R. § 20.1304 (2006).

The claim of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the AMC, in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1966 to April 1968.

2.  During the veteran's May 14, 2007, video conference 
hearing before the Board,  prior to the promulgation of a 
decision in the appeal, the veteran withdrew the following 
claims: entitlement to an initial compensable rating for 
erectile dysfunction; entitlement to special monthly 
compensation for loss of a creative organ; entitlement to 
service connection for chloracne as a result of exposure to 
herbicides; entitlement to service connection for coronary 
artery disease with status post myocardial infarction as 
secondary to the service connected diabetes mellitus type II; 
and entitlement to service connection for peripheral vascular 
disease, peripheral neuropathy, and diabetic nephropathy as 
secondary to service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the following claims have been met: 
entitlement to an initial compensable rating for erectile 
dysfunction; entitlement to special monthly compensation for 
loss of a creative organ; entitlement to service connection 
for chloracne as a result of exposure to herbicides; 
entitlement to service connection for coronary artery disease 
with status post myocardial infarction as secondary to the 
service connected diabetes mellitus type II; and entitlement 
to service connection for peripheral vascular disease, 
peripheral neuropathy, and diabetic nephropathy as secondary 
to service-connected diabetes mellitus type II.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  At a video 
conference hearing held in May 2007, the  veteran withdrew 
his appeal of the following claims: entitlement to an initial 
compensable rating for erectile dysfunction; entitlement to 
special monthly compensation for loss of a creative organ; 
entitlement to service connection for chloracne as a result 
of exposure to herbicides; entitlement to service connection 
for coronary artery disease with status post myocardial 
infarction as secondary to the service connected diabetes 
mellitus type II; and entitlement to service connection for 
peripheral vascular disease, peripheral neuropathy, and 
diabetic nephropathy as secondary to service-connected 
diabetes mellitus type II.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is dismissed.

Entitlement to special monthly compensation for loss of a 
creative organ is dismissed.

Entitlement to service connection for chloracne as a result 
of exposure to herbicides is dismissed.

Entitlement to service connection for coronary artery disease 
with status post myocardial infarction as secondary to the 
service connected diabetes mellitus type II is dismissed.

Entitlement to service connection for peripheral vascular 
disease, peripheral neuropathy, and diabetic nephropathy as 
secondary to service-connected diabetes mellitus type II is 
dismissed.  




REMAND

A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claim of entitlement to an initial 
rating in excess of 30 percent for PTSD.  Accordingly, 
further appellate consideration will be deferred on this 
claim and remanded for action as described below.

The only examination of record is the veteran's initial PTSD 
examination of September 2002.  The examiner who conducted 
that examination assessed the veteran's Global Assessment of 
Functioning (GAF) as 54.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).  A GAF of 54 is within the 
range of 51 - 60, which is indicative of moderate symptoms 
and impairment.  See DSM-IV, p. 47.

The Board notes that the January 2004 Remand directed 
additional development as required but did not specifically 
direct another examination.  The RO obtained voluminous VA 
treatment and counselling records related to the veteran, but 
did not afford him another examination prior to returning the 
case to the Board, though the veteran requested another 
examination in June 2006.  The veteran and his representative 
asserted at the hearing that his PTSD symptoms have increased 
in severity, as represented in part by the increase in the 
prescribed dosage of his medication.  Transcript, p. 3.

A discharge summary of the veteran's in-patient treatment for 
his PTSD from April to June 2005 has been associated with the 
claims folder.   During that treatment, May 2005 
psychological diagnostic tests revealed impaired attention 
and memory.  His GAF was assessed as 45 on admission and 58 
upon discharge.  A July 2005 Psychology Individual Therapy 
note, however, states the veteran told his VA psychologist 
that he felt worse after his in-patient treatment because it 
uncovered memories and feelings of his Vietnam experience he 
"can't put back on the shelf."   In addition to intrusive 
thoughts and memories and chronic sleep disturbance, the 
veteran described how tree lines triggered symptoms while 
driving.  When triggered, he felt racing heart, shortness of 
breath, dry mouth, clammy upset stomach, tight muscles, and 
goose bumps.  The attacks lasted from 5 to 25 minutes.  He 
also described how he often had to leave the house and walk 
outside for an hour or two, and that the attacks caused him 
to abandon church attendance on Sundays.  The provider noted 
the veteran's diagnosed memory impairment and how it might be 
preventing the veteran from using coping techniques he was 
taught during his in-patient treatment.  His GAF was assessed 
as 45 due to the serious symptoms and social impairment 
described.

At the hearing, the veteran described continued nightmares 
and flashbacks three or four times a week and panic attacks 
five or six times a week.  He also stated he thought about 
suicide a lot, including the day of the hearing, and that he 
had told his VA mental health care provider about his suicide 
ideation.  Transcript, pp. 8-9.

The Board notes that, while a February 2006 outpatient entry 
notes a GAF of 60, based in part on the veteran's denial of 
suicidal ideation; it also noted an increase in the veteran's 
dosage of Trazodone in view of "the partial response."  But 
beginning just four days later, the veteran reported suicidal 
ideation, and Citalopram, 20 mg for the current month and 
increased to 40 mg for the next visit was added to his then 
current medication regimen.  Treatment notes through April 
2007 record the veteran's reports of suicidal ideation in 
addition to his other symptoms.  The Board further notes that 
major depressive disorder, recurrent, severe, has been added 
to the veteran's Axis I diagnosis since the 2002 examination.  
His records are not clear as to whether it is primarily due 
to his PTSD symptomatology, his other serious physical health 
issues, or both.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).  The treatment records associated with the 
claims file and the veteran's testimony at the hearing 
describe symptoms that may very well meet or approximate a 
rating higher than 30 percent.  See 38 C.F.R. § 4.130.  While 
the Board is mindful that the veteran's appeal entails the 
prospect of a staged rating beginning from the effective date 
of his claim in 2000, see Fenderson v. West, 
12 Vet. App. 119 (1999), another examination will clearly 
assist the Board in conducting an informed review.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.    

The Board notes during the veteran's May 2007 Board hearing, 
he testified that he sought treatment at the Logan Vet Center 
on a two-week basis.  In June 2007, the veteran submitted a 
May 2007 assessment from the Logan Vet Center which indicated 
he participated in a 15-week psychoeducation group beginning 
on May 26, 2006.  It does not appear that records from this 
session have been associated with the claims folder.  Such 
must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, while the veteran's appeal was pending, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The January 2004 RO VCAA 
letter also omitted the "fourth element", that is, it did 
not inform the veteran to provide any information in his 
possession related to his claim.

While the RO returned the case to the Board after issuance of 
the Dingess/ Hartman decision, the claims file, including the 
most recent supplemental statement of the case (SSOC), 
contains no record of additional notice related to his PTSD 
claim.  These procedural deficiencies can be cured while the 
case is on remand by issuance of a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date, as 
well as the other required elements.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b), that advises the veteran to 
submit any evidence in his possession 
that pertains to the claim and of the 
evidence necessary to establish a 
disability rating and effective date for 
the claim on appeal. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

2.  The AOJ should obtain treatment 
records of the veteran from the 
Huntington VA Medical Center dated after 
April 2007.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  After obtaining the necessary 
releases, the AOJ should obtain treatment 
records of the veteran from the Logan Vet 
Center, to include those pertaining to 
the 15-week psychoeducation group 
beginning on May 26, 2006.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records, to include negative 
responses, should be clearly documented 
in the veteran's claims folder.

4.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A (b)(2).

5.  After the above development is 
complete, (and whether additional records 
are obtained or not) the AOJ should 
arrange for the veteran to have a VA 
psychiatric evaluation to determine the 
current severity of his PTSD 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  To the extent possible, a 
separate GAF specifically applicable to 
the veteran's PTSD should be assigned.  
The examiner should also address whether 
the veteran's medical disorders other 
than PTSD impact his assigned GAF.  If 
the current GAF score is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.  

6.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claim on 
appeal.  The AOJ must document its 
specific consideration of whether "staged 
ratings," pursuant to the Fenderson 
decision, are warranted.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



